Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 objected to because of the following informalities:  The claim recites “transmit the audio is back to the user of the first electronic audio device.”  This should be “transmit the audio back to the user of the first electronic audio device.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 16 the claim recites “the second audio device is configured to transmit the audio is back to the user of the first electronic audio device in form of processed audio, and further performing at least one of the following operations: repeating, translating, commenting over, the received audio to the user of the first electronic audio device.”  However, according to the specification it is not the second electronic audio device that performs the recited operations but the user of the second electronic audio device that performs the recited operations
Pages 13-14

In some embodiments in the second mode, where the transmitted audio is e.g. solely an input from the microphone in the first electronic audio device, the audio is audio picked up by the microphone of the first electronic audio device and transmitted to the speaker of the second electronic audio device, whereby the audio received in the speaker of the second electronic audio device is configured to be presented and/or processed by a user of the second electronic audio device, and wherein the content of the audio is configured to be transmitted back to a user of the first electronic audio device. An advantage of this use, which may be a so-called “be my ears” concept, the user of the first electronic audio device may be hearing impaired, so the user of the second electronic audio device may listen for the user of the first electronic audio device, which may be explained as being the ‘ears’ of the user of the first electronic audio device. The audio presented or processed by a user of the second electronic audio may be repeated, translated, commented, selected, explained etc

Emphasis added by the examiner

Pages 14-15

In some embodiments in the second mode the content of the audio is transmitted back to the user of the first electronic audio device in form of processed audio, such as by the user of the second electronic audio device repeating, translating, commenting, selecting, and/or explaining the received audio to the user of the first electronic audio device. Thus the second mode may alternatively and/or additionally be used even if the user of the first electronic audio device is not hearing impaired. It is an advantage that the user of the second electronic audio device can comment on the audio, e.g. in case of a meeting; and/or the user of the second electronic audio device can translate the audio in case the user of the first electronic audio device does not understand the language spoken to him/her, and/or the user of the second electronic audio device can repeat selected words in case the user of the first electronic audio device is hearing impaired etc.

Emphasis added by the examiner.

There is nothing in the specification to support the second electronic audio device performing at least one of the following operations: repeating, translating, commenting over, the received audio to the user of the first electronic audio device.
Regarding Claims 17-26, they are rejected as dependent on rejected claim 16 
Claims 16-26 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 16, the claim recites “in the second mode the second audio device is configured to transmit the audio is back to the user of the first electronic audio device in form of processed audio....the received audio to the user of the first electronic audio device therefore including two signals simultaneously.”  However, in the specification, in the second mode, when the second electronic audio device transmits the processed audio to the first electronic audio device, it only transmits one signal and not two signals simultaneously.

Page 13

In some embodiments in the second mode, where the transmitted audio is e.g. solely an input from the microphone in the first electronic audio device, the audio is audio picked up by the microphone of the first electronic audio device and transmitted to the speaker of the second electronic audio device, whereby the audio received in the speaker of the second electronic audio device is configured to be presented and/or processed by a user of the second electronic audio device, and wherein the content of the audio is configured to be transmitted back to a user of the first electronic audio device. An advantage of this use, which may be a so-called “be my ears” concept, the user of the first electronic audio device may be hearing impaired, so the user of the second electronic audio device may listen for the user of the first electronic audio device, which may be explained as being the ‘ears’ of the user of the first electronic audio device. The audio presented or processed by a user of the second electronic audio may be repeated, translated, commented, selected, explained etc. For example in the first electronic audio device, the microphone may be constantly activated and hence listening to the surroundings. In this example there may be no phone call. The first electronic audio device transmits this microphone input alone to the speaker of the second electronic audio device. The user of the second electronic audio device may then say what he/she hears in his/her speaker, which is from the microphone input in the first electronic audio device.

Emphasis added by the examiner

Page 14

In some embodiments in the second mode the content of the audio is transmitted back to the user of the first electronic audio device in form of processed audio, such as by the user of the second electronic audio device repeating, translating, commenting, selecting, and/or explaining the received audio to the user of the first electronic audio device. 

Emphasis added by the examiner 

There is nothing in the specification to support in the second mode the second audio device transmitting audio is back to the user of the first electronic audio device in form of processed audio and the received audio to the user of the first electronic audio device therefore including two signals simultaneously.
Regarding Claims 17-26, they are rejected as dependent on rejected claim 16
Claims 27-28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 27, the claim recites “in the second mode the content of the audio is additionally electronically transmitted back to the user of the first electronic audio device as processed audio, by the second electronic audio device processing the audio by performing one or more of the following processes: repeating, translating, providing audio commentary the received audio to the user of the first electronic audio device.”  However, as explained above, according to the specification it is not the second electronic audio device that performs the recited operations but the user of the second electronic audio device
There is nothing in the specification to support the second audio device performing at least one of the following operations: repeating, translating, commenting over, the received audio to the user of the first electronic audio device.
Regarding Claim 28, it is rejected as dependent on rejected claim 27.
Claims 27-28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claim 27, the claim recites “in the second mode the content of the audio is additionally electronically transmitted back to the user of the first electronic audio device as processed audio… the received audio to the user of the first electronic audio device therefore including two signals simultaneously.”  However, as explained above, in the specification, in the second mode, when the second electronic audio device transmits the processed audio to the first electronic audio device, it only transmits one signal and not two signals simultaneously.
There is nothing in the specification to support in the second mode the second audio device transmitting audio is back to the user of the first electronic audio device in form of processed audio and the received audio to the user of the first electronic audio device therefore including two signals simultaneously.
Regarding Claim 28, it is rejected as dependent on rejected claim 27.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 16, the claim recites “the second audio device is configured to transmit the audio is back to the user of the first electronic audio device in form of processed audio, and further performing at least one of the following operations: repeating, translating, commenting over, the received audio to the user of the first electronic audio device.”  
The claim is unclear because, as explained above, the specification provides no written description for the second audio device being configured to transmit the audio is back to the user of the first electronic audio device in form of processed audio, and further performing at least one of the following operations: repeating, translating, commenting over, the received audio to the user of the first electronic audio device.  The specification states that the user of the second device performs these functions.
The examiner will interpret the claim as best understood.
Regarding Claims 17-26, they are rejected as dependent on rejected claim 16
Claims 16-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 16, the claim recites “in the second mode the second audio device is configured to transmit the audio is back to the user of the first electronic audio device in form of processed audio....the received audio to the user of the first electronic audio device therefore including two signals simultaneously.”  The claim is unclear because, as explained above, the specification provides no written description for in the second mode the second audio device transmitting audio is back to the user of the first electronic audio device in form of processed audio and the received audio to the user of the first electronic audio device therefore including two signals simultaneously.  In the specification, when the second electronic audio device transmits the processed audio to the first electronic audio device, it only transmits one signal and not two signals simultaneously.
The examiner will interpret the claim as best understood.
Regarding Claims 17-26, they are rejected as dependent on rejected claim 16
Claims 27-28 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Regarding Claim 27, the claim recites “in the second mode the content of the audio is additionally electronically transmitted back to the user of the first electronic audio device as processed audio, by the second electronic audio device processing the audio by performing one or more of the following processes: repeating, translating, providing audio commentary the received audio to the user of the first electronic audio device.”  However, as explained above, the specification provide no written description for the second electronic audio device transmitting the audio is back to the user of the first electronic audio device in form of processed audio, and processing the audio by performing at least one of the following operations: repeating, translating, commenting over, the received audio to the user of the first electronic audio device.  According to the specification it is not the second electronic audio device that performs the recited operations but the user of the second electronic audio device.
The examiner will interpret the claim as best understood.
Regarding Claim 28, it is rejected as dependent on rejected claim 27
Claim 27-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 27, the claim recites “in the second mode the content of the audio is additionally electronically transmitted back to the user of the first electronic audio device as processed audio… the received audio to the user of the first electronic audio device therefore including two signals simultaneously.”  The claim is unclear because, as explained above, the specification provides no written description for in the second mode the second audio device transmitting audio is back to the user of the first electronic audio device in form of processed audio and the received audio to the user of the first electronic audio device therefore including two signals simultaneously.  In the specification, when the second electronic audio device transmits the processed audio to the first electronic audio device, it only transmits one signal and not two signals simultaneously.
The examiner will interpret the claim as best understood.
Regarding Claim 28, it is rejected as dependent on rejected claim 27
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17, 22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urata et. al. (US 2003/0176178 A1).
Regarding Claim 1, Urata discloses a system (Fig. 1 Para 24-34) comprising
at least a first electronic audio device and a second electronic audio device for performing audio communication between at least the first electronic audio device and the second electronic audio device (Fig. 1 10A 10B Para 24 where “voice” corresponds to audio),
wherein the first and second electronic audio devices are configured for wireless communication therebetween via a wireless connection (Para 24),
wherein the first and second electronic audio devices are configured to transmit and/or receive audio directly between each other via the wireless connection (Fig. 1 10A 10B Para 26 By inspection of the figure it can be seen that 10A and 10B are directly connected);
wherein the first and second electronic audio devices include a speaker and a microphone (Fig. 1 3 Fig. 5 301 Signal Input System 302 Signal Output System Para 25 29 “Voice signal I/O unit 3, as shown in block diagram FIG. 5, includes signal output section 302 to reproduce the voice signal generated in mixing unit 2 mixing received signals through a non-illustrated speaker or the like, and signal input section 301 to generate an electric voice signal from voice input through a non-illustrated microphone or the like”);
wherein at least the first electronic audio device is configured to operate in at least three modes for controlling audio to be transmitted from the first electronic audio device to the speaker of the second electronic audio device (Fig. 6 Para 70 73 “Specifically, transmitting-signal mixing pattern memory 208-1 retains seven mixing patterns 208A through 208G, each including on/off-switching settings for switches 11 through 14 and 21 through 24; and outputting-signal mixing pattern memory 208-2 retains seven mixing patterns 208H through 208N, each including on/off-switching settings for switches 11 through 14 and 21 through 24” where each “mixing pattern” corresponds to a mode):
-    a first mode where the transmitted audio signal is an output that is electronically taken from the speaker of the first electronic audio device (Fig. 5 21 22 23 302 Fig. 6 608I Para 63-66 87 “Mixing pattern 208I causes only a voice signal received through second voice channel 32 to be output from voice signal I/O unit 3 to the operator and further transfers a voice signal received through second voice channel 32 through first voice channel 31. On/off-switching setting for mixing pattern 208I causes switches 21, 22 and 23 to become "on" and causes at least switch 12 to become "off".”  The “voice signal received through second voice channel” is both applied to the 301 Speaker and transmitted over “first voice channel,” corresponding an “output taken from a speaker” that is transmitted. Switch “12” connects the 205 first processor to the 302 speaker, switch “21” inputs the signal received on second channel 1 to the 206 second processor, switch “22” connects the 206 second Processor to the 302 speaker, switch “23” connects the signal received on second channel 1 to the 25 mixer of the 206 second processor which is then transmitted on first channel 0.)
-    a second mode where the transmitted audio is taken from an input from the microphone in the first electronic audio device, wherein in the second mode, the audio is audio which is picked up by the microphone of the first electronic audio device and transmitted to the speaker of the second electronic audio device (Fig. 5 24 301 Fig. 6 208E Para 81 “mixing pattern 208E transmits only a voice signal input from signal input section 301 of the terminal in question through first voice channel 31. On/off-switching setting for mixing pattern 208E causes switch 24 to become "on."”  Switch “24” connects the 301 microphone to the 25 mixer of the 206 second processor where it is transmitted over first channel 0); 
- a third mode where the transmitted audio is an output that is taken from the speaker of the first electronic audio device and taken from an input from the microphone of the first electronic audio device (Fig. 5 21 22 23 24 25 301 302 Fig. 6 208C 208I Para 78 87.  When switches 21 22 23 and 24 are all closed, (A) The signal received on second channel 1 will be output on 302 speaker, corresponding to an output that is taken from the speaker of the first audio device (B)  Signal received from 301 microphone is mixed with the signal received on second channel 1 in mixer 25 and transmitted over first channel 0, corresponding to a transmitted audio that is taken from an output of the speaker of the first device and an input from the microphone of the first device); and 
whereby the audio received in the speaker of the second electronic audio device is configured to be presented to a user of the second electronic audio device (Fig. 5 302 Para 29  When audio received in the speaker of the second audio device becomes sound waves heard by the user of the second device, it has been “presented” to a user of the second device in the broadest reasonable interpretation of the claim), and wherein the content of the audio is configured to also be transmitted back to a user of the first electronic audio device (Fig. 6 208J Para 88 “when mixing pattern 208J is selected, only a voice signal received through first voice channel 31 is output to voice signal I/O unit 3 for the operator and is transferred through second voice channel 32.” The examiner notes when the first device sends the audio to the second device over first channel 0, setting switches 11-13 in the second device will present the audio over the speaker to the user of the second device and transmit the audio back to the first device over second channel 1.)

Regarding the limitation “wherein in the second mode the second audio device is configured to transmit the audio is back to the user of the first electronic audio device in form of processed audio, and further performing at least one of the following operations: repeating, translating, commenting over, the received audio to the user of the first electronic audio device, the received audio to the user of the first electronic audio device therefore including two signals simultaneously; and wherein the additional audio transmitted is directed only to the user” the examiner notes that the action “wherein in the second mode the second audio device is configured to transmit the audio is back to the user of the first electronic audio device in form of processed audio, and further performing at least one of the following operations: repeating, translating, commenting over, the received audio to the user of the first electronic audio device” is always performed by a user of the second audio device and is never performed by the second audio device itself, see Pages 13 and 14 of the instant specification  Hence claim limitation of  “processed audio” where “repeating, translating, or commenting over the received audio is performed” is an intended use of the apparatus of claim 16.
According to the Manual of Patent Examining Procedure 2114 II MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”
Since Urata teaches all the structural limitation of the claim, the manner of intended use of mode 2, the limitation invoking the intended use of the apparatus, “wherein in the second mode the second audio device is configured to transmit the audio is back to the user of the first electronic audio device in form of processed audio, and further performing at least one of the following operations: repeating, translating, commenting over, the received audio to the user of the first electronic audio device, the received audio to the user of the first electronic audio device therefore including two signals simultaneously; and wherein the additional audio transmitted is directed only to the user” does not distinguish the claimed system over the teachings of Urata and will not be given patentable weight.

Regarding Claim 17, Urata discloses the audio transmitted is only hearable by the user so that transmitted audio is private to the user (Fig. 6 208K 208L Para 89 90)
The examiner does not consider the limitation “the additional audio” to have patentably weight because it is directed to an intended use, as explained in claim 16.
Regarding Claim 22, Urata discloses in the third mode the audio in the speaker of the first electronic audio device is configured to be transmitted into the speaker of the second electronic audio device simultaneously and/or concurrently with the audio from microphone input of the first electronic audio device being transmitted to the speaker of the second electronic audio device (Fig. 5 21 22 23 24 25 301 302 Para 63 65 66 78 87.  As explained above and explained further below, when switches 21 22 23 and 24 are all closed the signal received from 301 microphone is mixed with the signal received on second channel 1 in mixer 25 and transmitted over first channel 0.  Fig. 5 11 12 Fig. 6 208L Para 63 65 66 90 “mixing pattern 208L outputs only a voice signal received through first voice channel 31 to voice signal I/O unit 3 for the operator. On/off switching setting corresponding to mixing pattern 208L causes switches 11 and 12 of first processor 205 of FIG. 5 to become "on"”  This causes the mixed signal received over first channel 0 to be applied to the microphone of the second device.)
Regarding Claim 25, Urata discloses the system is configured for transmitting audio from the first electronic audio device to the second electronic audio device immediately or delayed (Fig. 1 Fig. 5 Abstract  Inherently, the transmission of the audio must either be immediate or delayed.  There is no third option.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 rejected under U.S.C. 103(a) as being unpatentable over Urata et. al. (US 2003/0176178 A1) in view of Marimuthu (US 2015/0373171 A1)
Regarding Claim 18, Urata discloses the system according to claim 16.
Marimuthu discloses something Urata does not explicitly disclose: the wireless connection is Long-Term Evolution (LTE) (Para 21 “Headset device 102 may include computing hardware (e.g., an LTE chipset, a Wi-Fi chipset, etc.) for connecting with and communicating over wireless network 106.”)
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention for the wireless connection to be a long distance mobile telecommunications technology, such as Long-Term Evolution (LTE).   The substitution of the “LTE” of Marimuthu for the “wireless communication system (wireless LAN)” of Urata would have been obvious to one of ordinary skill in the art at the time the invention was filed as the simple substitution of one known element for another to obtain predictable results (i.e. wireless communications in a particular environment), see the Manual of Patent Examining Procedure 2143 I (B).
Claims 19 and 20 are rejected under U.S.C. 103(a) as being unpatentable over Urata et. al. (US 2003/0176178 A1) in view of Rand (US 2016/0036962 A1)
Regarding Claim 19, Urata discloses the system according to claim 16.
Rand discloses something Urata does not explicitly disclose: an electronic content device (Fig. 9c Control Device Para 25 “The devices further act as the Audio Input (i.e. music played from the device's music library), and Control Inputs (the devices' touchscreens and buttons)” Para 140 “The mixing of music and voice could be effected through hardware in the headsets,…Control devices could be used to manage music, communications” where “control device” corresponds to electronic content device) associated with an electronic audio device (Fig. 9c Headset Para 140), and the electronic content device comprises a software application (Fig. 9a Para 138)
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention for an electronic content device to be associated with the first electronic audio device and/or the second electronic audio device, and wherein the electronic content device comprises a software application, wherein the software application is configured for controlling the audio transmitted from the first electronic audio device to the second electronic audio device.  The motivation is to integrate voice and music, as taught by Rand (Para 11).
Regarding Claim 20, Urata discloses the first mode.  The limitation “the transmitted audio is audio that is streamed from an electronic content device associated with the first electronic audio device” is the simple substitution of the music of Rand, “audio streamed from an electronic content device,” for the voice transmitted by the wireless communication terminal of Urata.  The wireless communication terminal of Urata would have been quite capable of doing this.
Claim 21 rejected under U.S.C. 103(a) as being unpatentable over Urata et. al. (US 2003/0176178 A1) in view of Davis (US 2005/0021344 A1)
Regarding Claim 21, Urata discloses the system according to claim 16 and the second mode.
Davis discloses something Urata does not explicitly disclose: content of audio is displayed on an electronic content device in form of text (Abstract “receiving (52) a speech input from a telephone (26 or 28) through a teleconferencing system (24), transcribing (54) the speech input to a first text message” Fig. 1 Fig. 2 52 54 Claim 14 “a display for displaying at least one among the text message”)
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention for, in the second mode, the content of the audio is transmitted back to the user of the first electronic audio device in form of text displayed on an electronic content device.   The motivation is to augment voice communications, as taught by Davis (Para 7).
Claim 23 is rejected under U.S.C. 103(a) as being unpatentable over Urata et. al. (US 2003/0176178 A1) in view of Rand (US 2016/0036962 A1)
Regarding Claim 23, Urata discloses the system according to claim 22.
Urata further discloses that audio is received on a channel and put into the speaker of the first audio device.
Rand discloses something Urata does not explicitly disclose the audio maybe streamed (Para 20 “a headphones-optimized communications application that allows a user to manage simultaneous voice and audio streams”) from an electronic content device (Fig. 9c Control Device Para 140).
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention for the audio is streamed, from an electronic content device associated with the first electronic device, into the speaker of the first electronic audio device.  The motivation is to integrate voice and music, as taught by Rand (Para 11).
Claim 24 rejected under U.S.C. 103(a) as being unpatentable over Urata et. al. (US 2003/0176178 A1) in view of Findlay et. al. (US 2010/0159830 A1)
Regarding Claim 24, Urata discloses the system according to claim 22.
Findlay discloses something Urata does not explicitly disclose: the audio is from a phone conversation with a far-end caller received in the speaker of the first electronic device (Fig. 4 Abstract “The headset includes a wireless communications transceiver operable to form a first local wireless link with a first local telephone in communication with a first far end telephone user and a second local wireless link with a second local telephone in communication with a second far end telephone user”)
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention for the audio to be from a phone conversation with a far-end caller received in the speaker of the first electronic device.   The motivation is conference calling, as taught by Findlay (Abstract).
Claim 26 is rejected under U.S.C. 103(a) as being unpatentable over Urata et. al. (US 2003/0176178 A1) in view of Santos (US 2014/0105411 A1)
Regarding Claim 26, Urata discloses the system according to claim 16.
Santos discloses something Urata does not explicitly disclose: the system is configured for storing the transmitted audio from the first electronic audio device to the second electronic audio device, such as storing remotely in a cloud service storage and/or storing locally on the first electronic audio device (Fig. 4 Para 44 “The output sound S2 may be stored in memory storage 250 or uploaded to a cloud 120”)
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention for the system to be configured for storing the transmitted audio from the first electronic audio device to the second electronic audio device, such as storing remotely in a cloud service storage and/or storing locally on an electronic content device associated with the first and/or second electronic audio device, and/or storing locally on the first electronic audio device and/or on the second electronic audio device.  The substitution of the “cloud communications network” of Santos for the “wireless communication system (wireless Local Area Network (LAN))” of Urata would have been obvious to one of ordinary skill in the art at the time the invention was filed as the simple substitution of one known element for another to obtain predictable results (i.e. wireless communications in a specific environment), see the Manual of Patent Examining Procedure 2143 I (B).  Note also Santos Para 21 “Although examples may be described and shown herein with reference to the communications network 120 being a cloud, the communications network 120 may be, but is not limited to, a cloud.”
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Urata et. al. (US 2003/0176178 A1) in view of Sahashi (US 2006/0126821 A1).
Regarding Claim 27, Urata discloses a method for performing audio communication (The method of performing audio communication using the devices are inherent in the devices themselves, because that is what the device were designed to do) between at least a first electronic audio device and a second electronic audio device (Fig. 1 10A 10B Para 26 By inspection of the figure it can be seen that 10A and 10B are directly connected), where the electronic audio devices include a speaker and a microphone) (Fig. 1 3 Fig. 5 301 Signal Input System 302 Signal Output System Para 25 29 “Voice signal I/O unit 3, as shown in block diagram FIG. 5, includes signal output section 302 to reproduce the voice signal generated in mixing unit 2 mixing received signals through a non-illustrated speaker or the like, and signal input section 301 to generate an electric voice signal from voice input through a non-illustrated microphone or the like”), the method comprises:
establishing a wireless connection between the first electronic audio device and the second electronic audio device for performing wireless communication (Para 24  Because there is a wireless connection between the devices, inherently it must have been established at some previous point in time);
wherein the electronic audio devices are configured to transmit and/or receive audio directly between them via the wireless connection (Para 24 26 27);
selecting a mode (Fig. 5 201 Setting Controller Para 10 “performing the mixings in accordance with the communication mode based on the setting information” Para 11 “the controlling section may control the received voice signal processor and the input voice signal mixing section in accordance with the communication mode so that the wireless communication terminal communicates with each of the communication terminals by one state selected” Para 56 57 69 where “set” corresponds to select and where “communications mode” corresponds to mode), from at least three modes, in which at least the first electronic audio device is configured to operate in (Fig. 6 Para 70 73 “Specifically, transmitting-signal mixing pattern memory 208-1 retains seven mixing patterns 208A through 208G, each including on/off-switching settings for switches 11 through 14 and 21 through 24; and outputting-signal mixing pattern memory 208-2 retains seven mixing patterns 208H through 208N, each including on/off-switching settings for switches 11 through 14 and 21 through 24” where each “mixing pattern” corresponds to a mode), the modes being for controlling audio to be transmitted from the first electronic audio device to the speaker of the second electronic audio device (Para 27 29), wherein the modes are
 a first mode where the transmitted audio is an output that is taken from the speaker in the first electronic audio device (Fig. 5 21 22 23 302  Fig. 6 208I Para 63-66 87 “Mixing pattern 208I causes only a voice signal received through second voice channel 32 to be output from voice signal I/O unit 3 to the operator and further transfers a voice signal received through second voice channel 32 through first voice channel 31. On/off-switching setting for mixing pattern 208I causes switches 21, 22 and 23 to become "on" and causes at least switch 12 to become "off".”  The “voice signal received through second voice channel” is both applied to the 301 Speaker and transmitted over “first voice channel,” corresponding an “output taken from a speaker” that is transmitted. Switch “12” connects the 205 first processor to the 302 speaker, switch “21” inputs the signal received on second channel 1 to the 206 second processor, switch “22” connects the 206 second Processor to the 302 speaker, switch “23” connects the signal received on second channel 1 to the 25 mixer of the 206 second processor which is then transmitted on first channel 0.); 
a second mode where the transmitted audio is an input which is taken from the microphone in the first electronic audio device, wherein in the second mode, the audio is audio which is picked up by the microphone of the first electronic audio device and electronically transmitted to the speaker of the second electronic audio device (Fig. 5 24 301 Fig. 6 208E Para 81 “mixing pattern 208E transmits only a voice signal input from signal input section 301 of the terminal in question through first voice channel 31. On/off-switching setting for mixing pattern 208E causes switch 24 to become "on."”  Switch “24” connects the 301 microphone to the 25 mixer of the 206 second processor where it is transmitted over first channel 0);
in the second mode the content of the audio is additionally electronically transmitted back to the user of the first electronic audio device, therefore including two signals simultaneously; and wherein the additional audio transmitted is directed only to the user (Fig. 5 21 22 23 24 25 301 302 Fig. 6 208C 208I Para 63 78 87  This would require the second electronic audio device to be operating in the third mode, where the details of the third mode are explained below.  This would have been obvious to one of ordinary skill in the art as simple substitution, the substitution of a headset identical to first electronic audio device for the headset corresponding to second audio device, see the Manual of Patent Examining Procedure 2143 I (B).  The audio received over from the first electronic audio device channel 0 is mixed with the input from the microphone and transmitted to the first electronic audio device over channel 1.  The examiner notes that because the two signals are mixed they are therefore simultaneous and the mixed signal is transmitted directly and transmitted solely to the user of the first electronic audio device)
a third mode where the transmitted audio is an output that is taken from the speaker of the first electronic audio device and taken from an input from the microphone of the first electronic audio device (Fig. 5 21 22 23 24 25 301 302 Fig. 6 208C 208I Para 63 78 87 When switches 21 22 23 and 24 are all closed, (A) The signal received on second channel 1 will be output on 302 speaker, corresponding to an output that is taken from the speaker of the first audio device (B)  Signal received from 301 microphone is mixed with the signal received on second channel 1 in mixer 25 and transmitted over first channel 0, corresponding to a transmitted audio that is taken from an output of the speaker of the first device and an input from the microphone of the first device); and
transmitting audio from the first electronic audio device to the speaker of the second electronic audio device in accordance with the selected mode (Para 24 26 27)
whereby the audio received in the speaker of the second electronic audio device is configured to be presented to a user of the second electronic audio device (Fig. 5 302 Para 29  When audio received in the speaker of the second audio device becomes sound waves heard by the user of the second device, it has been “presented” to a user of the second device in the broadest reasonable interpretation of the claim), and wherein the content of the audio is configured to also be transmitted back to a user of the first electronic audio device (Fig. 5 11 12 13 15 302 Fig. 6 208J Para 63 65 66 88  “when mixing pattern 208J is selected, only a voice signal received through first voice channel 31 is output to voice signal I/O unit 3 for the operator and is transferred through second voice channel 32.” The examiner notes when the first device sends the audio to the second device over first channel 0, setting switches 11-13 in the second device will present the audio over the speaker to the user of the second device and transmit the audio back to the first device over second channel 1.)
Sahashi discloses something Urata does not explicitly disclose: processing the audio by performing one or more of the following processes: repeating, translating, providing audio commentary the received audio (Para 95 “the first interpreter C can listen to the speech of the conversation partner B and conduct simultaneous interpretation without interrupting the speech of the conversation partner B” Para 96 “The voice of the conversation partner and the voice of the first interpreter may be attenuated and added to the voice to be transmitted to the second interpreter, or multiplexed into the same, for transmission”  The audio received by the first interpreter from the conversation partner may be processed by being translated by the first interpreter and a mixture of the original and translated audio may be transmitted to the second interpreter.)
Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to establish a wireless connection between the first electronic audio device and the second electronic audio device for performing wireless communication; wherein the electronic audio devices are configured to transmit and/or receive audio directly between them via the wireless connection; - selecting a mode, from at least three modes, in which at least the first electronic audio device is configured to operate in, the modes being for controlling audio to be transmitted from the first electronic audio device to the speaker of the second electronic audio device, wherein the modes are a first mode where the transmitted audio is an output that is taken from the speaker in the first electronic audio device; a second mode where the transmitted audio is an input which is taken from the microphone in the first electronic audio device, wherein in the second mode, the audio is audio which is picked up by the microphone of the first electronic audio device and electronically transmitted to the speaker of the second electronic audio device; in the second mode the content of the audio is additionally electronically transmitted back to the user of the first electronic audio device as processed audio, by the second electronic audio device processing the audio by performing one or more of the following processes: repeating, translating, providing audio commentary, the received audio to the user of the first electronic audio device therefore including two signals simultaneously; and wherein the additional audio transmitted is directed only to the user; a third mode where the transmitted audio is an output that is taken from the speaker of the first electronic audio device and taken from an input from the microphone of the first electronic audio device; and transmit audio from the first electronic audio device to the speaker of the second electronic audio device in accordance with the selected mode; whereby the audio received in the speaker of the second electronic audio device is configured to be presented to a user of the second electronic audio device, and wherein the content of the audio is configured to also be transmitted back to a user of the first electronic audio device.  The motivation is to allow the interpreters to conduct interpretation while checking the progress of the entire conversation and reactions of the other parties of interpretation, as taught by Sahashi (Para 96)
Regarding Claim 28, Urata discloses the audio transmitted is only hearable by the user so that transmitted audio is private to the user (Fig. 6 208K 208L Para 89 90)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/           Examiner, Art Unit 2463                        

/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463